DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US20120291774).
Kilambi teaches production of fermentable sugars and lignin from biomass using supercritical fluids. 
Kilambi, paragraphs 4-8 of the PGPUB, teaches a method for the continuous treatment of biomass, comprising: a pretreatment step, wherein said biomass is contacted with a first supercritical, near-critical, or sub-critical fluid to form a solid matrix and a first liquid fraction; wherein said first supercritical, near-critical, or sub-critical fluid comprises water and, optionally, CO2: and wherein said first supercritical, near-critical, or sub-critical fluid is substantially free of C-C alcohol; and a hydrolysis step, wherein said solid matrix is contacted with a second supercritical or near-supercritical fluid to 
Kilambi, paragraph 3 of the PGPUB, teaches biomass, especially lignocellulosic biomass, is an important raw material and can be processed into fuels or industrial chemicals.
Kilambi, paragraph 82 of the PGPUB, teaches the pretreatment step occurs at a temperature from about 180° C. to about 260° C.
Kilambi, paragraph 83 of the PGPUB, teaches the pretreatment step occurs at a pressure from about 50 bar to about 110 bar. 
Kilambi, paragraph 85 of the PGPUB, teaches biomass resides in the pretreatment step for about 1 to about 5 minutes. 
Kilambi, paragraph 86 of the PGPUB, teaches the products of the pretreatment step are cooled after completion of the pretreatment step.
Kilambi, paragraph 87 of the PGPUB, teaches the pretreated biomass comprises a solid matrix and a liquid fraction. The solid fraction may comprise, for example, cellulose and lignin, while the liquid fraction may comprise, for example, Xylo-oligosaccharides. 
Kilmabi, paragraph 188 of the PGPUB, teaches water is introduced into the reactor through the water inlet to quench a pretreatment or hydrolysis reaction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use lignocellulosic biomass as the biomass as lignocellulosic biomass is an important raw material and can be processed into fuels or industrial chemicals.

The solid matrix and a first liquid fraction as taught by Kilmabi reads on a first reactant mixture as claimed in claim 27. 
The quenched solid matrix and first liquid fraction as taught by Kilmabi reads on a first product mixture as claimed in claim 27. 
The solid matrix as comprising cellulose and lignin read on a first solid fraction as claimed in claim 27. 
About 180° C. to about 260° C as taught by Kilambi reads on a fifth temperature as claimed in claim 27. 
About 50 bar to about 110 bar as taught by Kilambi reads on a fifth pressure as claimed in claim 27. 
About 1 to about 5 minutes as taught by Kilambi reads on a fifth period of times as claimed in claim 27. 
Hydrolyzing the solid matrix as taught by Kilambi reads on hydrolyzing at least a portion of the first product mixture as claimed in claim 27. 

Regarding claim 32, about 180° C. to about 260° C as taught by Kilambi reads on a fifth temperature as claimed in claim 32. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 33, about 50 bar to about 110 bar as taught by Kilambi reads on a fifth pressure as claimed in claim 33. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 34, about 1 to about 5 minutes as taught by Kilambi reads on a fifth period of times as claimed in claim 34. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust the period of time to obtain a specific composition of the solid matrix and the liquid fraction. 

Regarding claim 35, Kilambi, paragraph 103 of the PGPUB, teaches flash cooling may be accomplished by any means known in the art including, without limitation, drawing or removing water from the mixture, rapidly decreasing the pressure exerted on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use flash cooling as the quenching step of the first reactant mixture as flash cooling rapidly decreases the pressure exerted on the mixture, contacting the mixture with a relatively cooler gas, liquid or other material, etc.

Regarding claim 36, Kilambi, paragraph 102 of the PGPUB, teaches one or more of the lignin insoluble fraction and the second liquid fraction are flash cooled to a temperature of about 20°C. to about 90°C. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to flash cool the first reactant mixture to a temperature of 20-90oC as flash cooling rapidly decreases the pressure exerted on the mixture, contacting the mixture with a relatively cooler gas, liquid or other material, etc.

Regarding claim 37, Kilambi, paragraph 105 of the PGPUB, teaches flash cooling the hydrolyzed slurry by quickly reducing the pressure to about atmospheric pressure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to flash cool the first reactant mixture to about atmospheric pressure as flash 

Regarding claim 38, Kilambi, paragraph 87 of the PGPUB, teaches the pretreated biomass comprises a solid matrix and a liquid fraction. The solid fraction may comprise, for example, cellulose and lignin, while the liquid fraction may comprise, for example, Xylo-oligosaccharides. 

Regarding claim 39, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that some of cellulose will not break down fully into single unit and that cellulose polymer such as cellobiose would be present in the cellulose product. 

Regarding claim 40, Kilambi, paragraph 87 of the PGPUB, teaches the pretreated biomass comprises a solid matrix and a liquid fraction. The solid fraction may comprise, for example, cellulose and lignin, while the liquid fraction may comprise, for example, Xylo-oligosaccharides. 

Regarding claims 41-42, Kilambi, paragraph 87 of the PGPUB, teaches the solid fraction and the liquid fraction are separated. Separation may occur, for example, by filtration, centrifugation, extrusion, etc.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to separate and remove impurities from the lignin as lignin is useful in other areas of fuels or industrial chemicals.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kilambi et al (US20120291774) as applied to claim 27 and further in view of Sasaki et al (2003). 
Although Kilambi teaches forming a cellulose product, Kilambi does not teach the product comprising cellulose I and cellulose II. 
Sasaki, abstract, teaches it was found that cellulose could dissolve in near- and supercritical water at short treatment times, resulting in the formation of cellulose II in relatively high yield after the treatment. 
Further, Sasaki, page 5376, teaches the water absorbency of cellulose II is higher than that of cellulose I. Using these properties, the cellulose II has been employed in the extensive areas of films, fibers, food and cosmetics.
Sasaki, page 5377, teaches the discovery of a new solvent that has low impact to the environment became urgent for developing a manufacturing system of cellulose II.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
A high yield of cellulose II is interpreted as a final product comprising both cellulose I and cellulose II as claimed in claim 28 (1). 

Response to Arguments
Applicant’s arguments, filed 1/4/22, with respect to the rejection(s) of claim(s) 27-43 under Kilambi et al (US8282738) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilambi et al (US20120291774).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120285445 teaches methods of increasing the level of C6 monosaccharides and C6 oligosaccharides produced from lignocellulosic biomass. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	1/18/22